Citation Nr: 0505252	
Decision Date: 02/24/05    Archive Date: 03/04/05	

DOCKET NO.  02-08 626A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from August 1971 to 
August 1974.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2001 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi.  In September 
2003, the Board remanded this appeal for VCAA compliance and 
additional evidentiary development.  That development was 
completed and the case was returned to the Board for 
appellate review.  Unfortunately, for reasons provided below, 
the appeal must again be remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


REMAND

Subsequent to the case being returned to the Board in 
December 2004, the veteran submitted an additional clinical 
opinion by his private physician in support of his pending 
claim directly to the Board.  He did not, however, submit a 
waiver of his right to have this evidence first considered by 
the RO.  The January 2005 statement is certainly pertinent to 
the veteran's claim.  

The US Circuit Court of Appeals for the Federal Circuit 
(Circuit) has held that, absent a waiver by an appellant, the 
Board may not consider relevant evidence in the first 
instance, but must remand an appeal to the RO so that the RO 
may initially consider such relevant evidence in the first 
instance, prior to appellate review by the Board.  See 
P.V.A. v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).  Accordingly, the case is REMANDED to the RO for 
the following action:

After conducting any indicated 
development, the RO must reconsider the 
veteran's pending appeal for service 
connection for hepatitis C, to include 
consideration of the statement submitted 
by the veteran's private physician in 
January 2005.  If the decision is not to 
the veteran's and representative's 
satisfaction, they must be provided a 
supplemental statement of the case and 
provided an opportunity to respond.  The 
case should then be returned to the Board 
after compliance with all appellate 
procedures.  The veteran need do nothing 
until further notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).


	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




